DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 11/120/2020 has been entered and is currently under consideration.  Claims 1-6, 10-16, 52-53, 65, and 67 remain pending in the application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 10-11, 13-15, 65, and 67 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ranky et al. (US 2015/0077215 of record) hereinafter Ranky.
Regarding claim 1, Ranky teaches:
A circuit board and component fabrication apparatus ([0053]), comprising:
a print head configured to deposit at least first and second different materials on a substrate so as to print electronic circuit boards and/or components (Fig 8a-b: conductive deposition system 803, non-conductive deposition system 808; [0053, 0057]), wherein the print head comprises at least first and second material dispensing nozzles grouped together so as to dispense respectively said first and second different materials at or near the same location (Fig 8a-b: conductive deposition system 803, non-conductive deposition system 808; [0057]).
Ranky does not explicitly recite combining said first and second different materials as said first and second different materials are dispensed to create a mixture or reaction of the first and second different materials.
However, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Furthermore, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963).
Regarding claim 2, Ranky teaches the apparatus of claim 1.
Ranky further teaches wherein the print head comprises: an X, Y drive system for driving the print head relative to the substrate ([0073]); and a dispenser for dispensing the one or more materials (conductive deposition system 803, non-conductive deposition system 808; [0057]).
Regarding claim 3, Ranky teaches the apparatus of claim 2.
Ranky further teaches wherein the dispenser comprises at least: a pressure cylinder (Fig 16: syringe); a pressure control unit and drive (Fig 10: steppor motor 1005; the steppor motor 1005 both drives the syringe and controls the pressure, i.e., when the steppor motor engages the syringe to dispense material, one of ordinary skill would recognize that the pressure in the syringe would increase); a pressure extension arm (Fig 16: plunger); and a pressure extension arm stop and empty sensor ([0064-0071]).
Regarding claim 10, Ranky teaches the apparatus of claim 1.
Ranky further teaches wherein the height of at least one of the material dispensing nozzles is adjustable ([0080]).
Furthermore, the examiner wishes to note that it has been held that adjustability, where needed, is not a patentable advance.  See MPEP 2144.04(V)(D).
Regarding claim 11, Ranky teaches the apparatus of claim 1.
Ranky further teaches wherein at least one of the material dispensing nozzles comprises a material extruder nozzle ([0057]).
Regarding claim 13, Ranky teaches the apparatus of claim 11.
Ranky further teaches wherein the material extruder nozzle further comprises a heating element to heat the material ([0057, 0075]).
Regarding claim 14, Ranky teaches the apparatus of claim 11.
Ranky further teaches wherein the print head further comprises a material feed sensor for sensing movement of material through the material extruder nozzle ([0070-0071]; since the movement of material in the syringe is regulated by the position of the syringe, one of ordinary skill would recognize that the position sensor can sense movement of the material in the syringe in conjunction with the pressure/force sensors).
Regarding claim 15, Ranky teaches the apparatus of claim 11.
Ranky further teaches wherein the print head further comprises a material pressure sensor to measure the pressure associated with moving the material through the material extruder nozzle ([0066]).
Regarding claim 65, Ranky teaches the apparatus of claim 1.
Ranky further teaches wherein the nozzles are each directed towards said location (Fig 8a-b; [0057]).
Regarding claim 67, Ranky teaches the apparatus of claim 1.
Ranky further teaches that the apparatus is arranged to control the clearance of the nozzles relative to the substrate ([0080]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranky in view of Eshed et al. (US 2007/0179656) hereinafter Eshed.
Regarding claim 4, Ranky teaches the apparatus of claim 1.
Ranky does not teach wherein the print head further comprises a curing energy source to cure the material deposited on the substrate.
In the same field of endeavor regarding additive manufacture, Eshed teaches UV LED printhead-mounted curing energy sources for the motivation of providing an efficient easily controlled curing source (radiation sources 120; [0089, 0152, 0155-0156]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the printhead as taught by Ranky to include the curing sources as taught by Eshed in order to provide an efficient easily controlled curing source.
Regarding claim 5, Ranky teaches the apparatus of claim 4.
Eshed wherein the print head comprises at least one additional curing energy source ([0155-0156]).
Regarding claim 6, Ranky teaches the apparatus of claim 4.
Ranky further teaches wherein the at least one energy source comprises one or more of an infra-red, ultra violet or other frequency light emitting diode, a directed heating element, a radio frequency sonic directed frequency or a high energy broad spectrum curing system ([0155-0156]).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranky in view of Tyler (US 2014/0061974).
Regarding claim 12, Ranky teaches the apparatus of claim 11.
Ranky does not teach wherein the material extruder nozzle is variable in size.
In the same field of endeavor regarding additive manufacture, Tyler teaches an adjustable material extruder nozzle for the motivation of adjusting the diameter or shape of the nozzle.
Furthermore, it has been held that adjustability, where needed, is not a patentable advance.  See MPEP 2144.04(V)(D) and In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the nozzle as taught by Ranky to be adjustable as taught by Tyler in order to adjust the diameter or shape of the nozzle.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranky in view of Mark et al. (US 2014/0328963) hereinafter Mark.
Regarding claim 16, Ranky teaches the apparatus of claim 1.
Ranky does not teach a sensor for sensing the height of the one or more materials and/or the substrate.
In the same field of endeavor regarding additive manufacturing, Mark teaches a range sensor in order to correct the z height of the nozzle ([0092]).
It would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the apparatus as taught by Ranky to include a range sensor as taught by Mark in order to correct the z height of the nozzle.
Response to Arguments
Applicant's arguments filed 03 have been fully considered but they are not persuasive.
Applicant argues that Ranky and the prior art of record does not teach wherein the print head comprises at least first and second material dispensing nozzles grouped together so as to dispense respectively said first and second different materials at or near the same location, so as to combine said first and second different materials as said first and second different materials are dispensed to create a mixture or reaction of the first and second different materials.
Applicant argues that Ranky teaches operating non-conductive deposition system 805 and conductive deposition system 803 at different times, which is contrary to the method of operation of the claimed invention where the printheads dispense simultaneously.
However, as stated in the art rejection above, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Ranky teaches non-conductive deposition system 805 and conductive deposition system 803 that are configured to dispense two different materials.  It would be entirely within the purview of one of ordinary skill in the art to operate the extrusion simultaneously.
Furthermore, applicant has failed to provide any evidence that the prior art apparatus is incapable of performing the claimed functions.  [0057] of Ranky merely shows that the prior art apparatus may be operated in the disclosed manner, not that it limited to only such operations.  Furthermore, attorney arguments cannot take the place of evidence.
The examiner also notes that [0057] of Ranky also discloses an alternative embodiment wherein the non-conductive deposition system 805 and conductive deposition system 803 concurrently, albeit when located in separate printheads.  While not a sufficient teaching to explicitly teach the functions of the apparatus if the claims were directed to a method of operation, it would be sufficient teaching to support an obviousness rejection for operating a single printhead with two extrusion devices concurrently.
For at least the above reasons, the application is not in condition for allowance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                                                                                                                                                                                                             
                                                                                                                                                                                                     /TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743